While I concur with the majority opinion in the granting of a new trial, I feel that the great weight of the evidence supports the valuation placed upon theentire Goelet estate by the new trial.
This board has the duty of setting with uniformity the taxable value of the property and this valuation is the basis upon which the city's borrowing capacity is measured. The members of the board are apparently acquainted with all items relevant to the determination of the value of real estate. In the instant case their experience and knowledge is demonstrated by the clear and explicit reasons given by their chairman in support of the accessed value of petitioner's estate. This value appears to have been reached after careful study of all the details entering into the valuation of the property.
The estimates given in support of petitioner's case are based upon the sale of properties in no manner comparable to the one in question. As these estimates are practically unsupported by evidence of any probative value, they resolve themselves into an effort to reduce the taxes upon *Page 310 
real estate which, in the majority opinion, is aptly described as "unique and . . . in a class by itself."